NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                      No. 20-3358
                                   ________________


                             JESSE RUSSELL SIMPSON

                                          v.

 P. HORNING, Food Service Administrator; R. FORLINA, Correctional Counselor; S.
      MILES, Unit Manager; WARDEN MOSER; CHIEF PSYCHOLOGIST M.
  RABINOWITZ; LORETTO FCI MEDICAL STAFF MEMBERS; LORETTO FCI
    PSYCHOLOGY STAFF MEMBERS; NORMAN WEIDLICH, Health Services
                               Administrator


 P. HORNING, Food Service Administrator; R. FORLINA, Correctional Counselor; S.
      MILES, Unit Manager; WARDEN MOSER; CHIEF PSYCHOLOGIST M.
      RABINOWITZ; NORMAN WEIDLICH, Health Services Administrator,
                                           Appellants
                             ________________

                     Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Civil Action No. 3-19-cv-00078)
                     Magistrate Judge: Honorable Cynthia R. Eddy
                                  ________________

                              Argued on November 18, 2021

                Before: AMBRO, JORDAN, and ROTH, Circuit Judges

                           (Opinion filed: December 9, 2021)

Laura S. Irwin
Office of United States Attorney
700 Grant Street, Suite 4000
Pittsburgh, PA 15219
Leif E. Overvold (Argued)
United States Department of Justice
Appellate Section
950 Pennsylvania Avenue, NW
Washington, DC 20004

             Counsel for Appellants

Robert B. Niles-Weed (Argued)
Weil Gotshal & Manges
767 Fifth Avenue
New York, NY 10153

Zachary Tripp
Weil Gotshal & Manges
2001 M Street, NW, Suite 600
Washington, DC 20036

Samuel Weiss
Rights Behind Bars
416 Florida Avenue NW, #26152
Washington, DC 20001

             Counsel for Appellee

                                  ________________

                                      OPINION*
                                  ________________

AMBRO, Circuit Judge1

      Former federal inmate Jesse Simpson seeks money damages against federal officials

under Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S.

388 (1971). He alleges that prison officials violated the Eighth Amendment’s bar against



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
1
  The Court extends its gratitude to Appellee’s pro bono counsel for their extraordinary
efforts during this appellate proceeding.
                                           2
cruel and unusual punishment by denying his request to eat meals outside the prison dining

hall despite the anxiety attacks attending his in-hall dining. The District Court denied

defendants’ motion to dismiss,2 holding that Simpson’s allegations, if proven, would justify

a Bivens remedy. They appeal. Because we agree with defendants that Simpson does not

have a Bivens claim, we reverse.3

                                             I.

       Prior to his incarceration, Simpson was diagnosed with social anxiety disorder and

Asperger’s syndrome. He tried twice to eat in the prison dining hall. Both times he

suffered “severe panic attacks due to the extreme close proximity of other aggressive

inmates while eating.” App. 40. He attributes those attacks to his mental conditions.

       Simpson discussed his anxiety issues with medical officers, who increased the

dosage of his anxiety medicine and prescribed him additional medication. Dissatisfied

with this treatment, Simpson informed defendant Paul Horning, the prison’s Food Service

Administrator, of his anxiety issues. He proposed eating with the dining hall staff before

other inmates received their meals or eating outside the dining hall. Horning denied both

requests.

       So Simpson escalated his request for accommodation. In response, Horning told


2
  Pursuant to 28 U.S.C. 636(c)(1), the parties consented to have this case heard by a
magistrate judge.
3
  The District Court had jurisdiction under 28 U.S.C. § 1331. We have jurisdiction under
28 U.S.C. § 1291 and the collateral order doctrine, which allows us to review an
interlocutory order where, as here, the defendants have been denied a qualified immunity
defense and challenge “whether a damages remedy under Bivens exists.” Mack v. Yost,
968 F.3d 311, 318 (3d Cir. 2020). Our review is plenary, and we “accept plaintiff’s
allegations as true and draw all inferences in his or her favor.” George v. Rehiel, 738 F.3d
562, 571 (3d Cir. 2013).
                                              3
him it would be unsanitary to take food outside the dining hall and that he would get the

same response from higher-ups. He later gave Simpson a written response:

              It is not allowed within Food Service Policy, Program
              Statement 4700.06, Food Service Manual, to allow for
              potentially hazardous foods to be served and removed from the
              dining room. There are no locations outside of the dining room
              where meals can be consumed within policy. Also, your
              request has been discussed with your medical and mental
              health providers, and being allowed to take food out of the
              Dining Hall is not deemed clinically necessary.

App. 80. But Simpson alleges that some inmates—for instance, those with certain medical

or religious restrictions—are allowed to eat meals outside the dining hall.

       Unable to eat with the other inmates, Simpson began eating solely out of the prison

commissary. His health suffered due to the poor commissary selection and his dietary

restrictions. He has since been released to home confinement but pursues an Eighth

Amendment damages claim premised on prison officials’ refusal to provide him necessary

accommodations to eat prison meals.4

                                              II.

       In Bivens, the Supreme Court held that a violation of the Fourth Amendment right

to be free from unreasonable searches and seizures allows a federal cause of action for

money damages despite the absence of any statute authorizing such a remedy. Bivens, 403

U.S. at 397. Since then the Court has implied a damages remedy for only a handful of

other constitutional violations. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1854–55 (2017)

(citing cases). It has more recently been explicit in its distaste for further Bivens expansion,


4
  Whether Simpson exhausted his administrative remedies with respect to this claim
remains at issue. For purposes of this appeal, we assume his claims are exhausted.
                                            4
noting that “[i]n most instances . . . the Legislature is in the better position to consider if

the public interest would be served by imposing a new substantive legal liability.” Id. at

1857 (internal quotation marks omitted).

       Thus in Abbasi the Court “established a rigorous inquiry” to determine whether

Bivens coverage is available. Bistrian v. Levi, 912 F.3d 79, 89 (3d Cir. 2018) (quoting

Vanderklok v. United States, 868 F.3d 189, 200 (3d Cir. 2017)). First, we assess whether

the plaintiff’s case presents a “new context,” that is, whether it differs “in a meaningful

way from previous Bivens cases decided by” the Supreme Court. Abbasi, 137 S. Ct. at

1864. If not, a damages remedy is available. But if so, we go to the second step and

consider “whether there were alternative remedies or other sound reasons to think Congress

might doubt the efficacy or necessity of a damages remedy in a suit like this one.” Id. at

1865 (internal quotation marks omitted).

       Simpson urges us to stop at step one, arguing that his claim falls within the Bivens

context established in Carlson v. Green, 446 U.S. 14 (1980). We disagree. Though

Simpson too invokes the Eighth Amendment in the prison setting, that is not dispositive.

See Hernandez v. Mesa, 140 S. Ct. 735, 743 (2020). His claim regarding prison officials’

failure to except him from a Bureau of Prisons (BOP) food-service policy requiring prison

meals to be served in the dining hall bears little resemblance to Carlson, which involved

prison officials’ woeful lack of medical treatment for an inmate’s asthma, resulting in his

death. Carlson, 446 U.S. at 16 n.1; see Abbasi, 137 S. Ct. at 1864 (“[E]ven a modest

extension [of Bivens] is still an extension.”). Indeed, unlike the Carlson plaintiff, Simpson

alleges he was provided treatment for his anxiety on several occasions.

                                              5
       So we move to step two and ask whether “special factors counsel[] hesitation” in

extending a damages remedy to Simpson’s claim. Abbasi, 137 S. Ct. at 1857 (internal

quotation marks omitted). Two such factors—the existence of alternative remedies and

separation-of-powers concerns—counsel against expanding Bivens here. See id. at 1848.

Simpson had access to alternative methods of relief, including the BOP’s administrative

remedy program and a suit for injunctive relief. See Mack, 968 F.3d at 320 (an alternative

remedy “need not provide an individual with complete relief in order to foreclose a

damages remedy under Bivens”). Though he argues that only damages could remedy his

injury, his is not the sort of case we have characterized as “damages or nothing.” See, e.g.,

Bistrian, 912 F.3d at 84 (permitting a damages remedy where prison officials allowed an

inmate to be brutally beaten by other inmates despite knowing of the threats against him,

causing the inmate to suffer “severe physical and psychological injuries”). Moreover,

Simpson’s criticism of prison officials’ interpretation and application of a BOP food-

service policy “calls in question broad policies pertaining to the reasoning [and] manner”

of prison operations, risking “encroach[ment] on the executive’s domain.” See id. at 94–

95; see also id. (“[T]he task of prison administration ‘has been committed to the

responsibility of the [legislative and executive] branches, and separation-of-powers

concerns counsel a policy of judicial restraint.’” (alteration in original) (quoting Turner v.

Safley, 482 U.S. 78, 85 (1987))).

       Because special factors counsel against extending a damages remedy to this new




                                              6
Bivens context,5 we reverse and remand for the District Court to dismiss Simpson’s Eighth

Amendment damages claim.




5
 The District Court also held that defendants were not entitled to qualified immunity.
Because we reverse on the Bivens issue, we do not address this ruling.
                                           7